—In an action to recover for damage to property, the defendants appeal, as limited by their brief, from so much of an order of the Supreme Court, Suffolk County (Berler, J.), dated December 10, 1997, as, upon reargument, granted the plaintiffs motion for summary judgment.
Ordered that the order is reversed insofar as appealed from, with costs, and, upon reargument, the plaintiffs motion for summary judgment is denied.
As the party moving for summary judgment, the burden was on the plaintiff to demonstrate, through competent evidence, prima facie entitlement to judgment as a matter of law (see, Zuckerman v City of New York, 49 NY2d 557, 562). Here, the plaintiff submitted two reports from experts. Neither report was signed and sworn and thus the reports were inadmissible and insufficient to satisfy the plaintiffs burden (see, Costa v 1648 Second Ave. Rest., 221 AD2d 299).
In light of our determination, we need not address the defendants’ remaining contentions. Bracken, J. P., Ritter, Copertino and Florio, JJ., concur.